Affirmed and Memorandum Opinion filed May 27, 2004








Affirmed and Memorandum Opinion filed May 27, 2004.
 
 
In The
 
Fourteenth Court of Appeals
____________
 
            NO. 14-03-01322-CR
            NO. 14-03-01323-CR
            NO. 14-03-01324-CR
 
____________
 
TERRANCE DAWAYNE DAL LOVE aka
TREVELL EUGENE HAYES, Appellant
 
V.
 
THE STATE OF TEXAS, Appellee
 

 
On Appeal from the 179th District
Court
Harris County, Texas
Trial Court Cause Nos.
877,563; 953,578 & 953,886
 

 
M E M O R A N D U M   O P I
N I O N




Appellant entered a plea of guilty to two counts of
aggravated robbery and one count of deadly conduct.  On June 6, 2003, the trial court imposed
sentence in the deadly conduct cause and sentenced appellant to 7 years in the
Institutional Division of the Texas Department of Criminal Justice.  On November 19, 2003, the trial court
sentenced appellant in the aggravated robbery causes and imposed a sentence of confinement
for 50 years in the Institutional Division of the Texas Department of Criminal
Justice.  Appellant filed pro se notices
of appeal.
Appellant=s appointed counsel filed briefs in which he concludes the
appeals are wholly frivolous and without merit. 
The briefs meet the requirements of Anders v. California, 386
U.S. 738, 87 S. Ct. 1396 (1967), presenting a professional evaluation of the
records demonstrating why there are no arguable grounds to be advanced.  See High v. State, 573 S.W.2d 807 
(Tex. Crim. App. 1978).
A copy of counsel=s briefs were delivered to
appellant.  Appellant was advised of the
right to examine the appellate records and file pro se responses.  See Stafford v. State, 813 S.W.2d 503,
510 (Tex. Crim. App. 1991).  As of this
date, no pro se response has been filed.
We have carefully reviewed the records and counsel=s briefs and agree the appeals are
wholly frivolous and without merit. 
Further, we find no reversible error in the record.  A discussion of the briefs would add nothing
to the jurisprudence of the state.
Accordingly, the judgments of the trial court are affirmed.
 
PER CURIAM
 
Judgment rendered and Memorandum
Opinion filed May 27, 2004.
Panel consists of Justices Fowler,
Edelman, and Seymore. 
Do Not Publish C Tex. R. App. P. 47.2(b).